Title: To Thomas Jefferson from Herstale, [27 March 1781]
From: Hertal (Herstale, Harstall), Lieut. Daniel Arnold
To: Jefferson, Thomas



[27 March 1781]

Your Excellency will perceive by the joined Letter from Majr. Genl. de Riedesel that I am lately sent by order of his Serene Highness the Duke of Brunswic to N. York with the Cloathing for the Convention Troops, now on board the Vessel Genl. Riedesel.
As I never served in America, and being sent here on this only purpose, with orders to return to Europe immediately after my  return to New York, I flatter myself, when the vessel has proceeded to her destination, Your Excellency will favor me by granting permission for me to bring myself the baggage to the troops of Convention.
